OFFiCE   OF THE      ATTORNEY           GENERAL               OF TEXAS
                                     AUSTIN


                                                                    February 2?.,1939


 lion.vi. 3. Earcon
 couniy.5ttorno~                               .
                                                                                          .
 &irCS         CO~URty
                                                                          .   .
 hnderson,          TSXRP
                                                                                  i
 Dar         sir:                                               .    .
                                                           .             ..

                                Opinion no. O-366                   -_                .
                                Be: 14 the gml0 knwm    iia 'Bingo" a
                                    ololal.loXi of the Feel   Zcde?..

                   Your rsqudst foF 'an opinion on the ,obo*e
 stat85         qucrstlon hss bsog~ro&qd:by    *hIa offios.

             IT? tish to l&s&  ybu,for.&    very sblv ;?r14s
  SUbwitted i::l\hYOUr iaqoiri, ths,tsCl4%4iir~ of gmat
  saas.eca?lcein pccs~thg’uponyt3v qtrsstion.
                            ,       *.     ,       \
                    33 qCi+'f'*om'~our             brief       aa follow6:
                                                               .    :
                     Tje d'ssor1pii~n'*0r tbs iguas of alp.0 1s
              sa follOwi:‘=
                     *tThb.~ks~cper ofA.h
                                       =--.I;,game provides oarda
              oki-i@loh sip+      nu$iberp in ~0~6.     Thsrs srs
               flve'nwbera'in     ciGoh.&w borlrsbtallr      an3
               verti&my.       hiis number Of player6 oan $ay
             rupcith4*~6ymeat       ot a starpa 0: 10 onnts a
  \           .g6Rce...Ths'~Jrsspersslsote st rsndom 4 player
      ..
               who -itches      bal? late a.box aad whntever
. ;.-          nrmbih;rIA+ b %11 stop6 on;th&        numbsz ?s
             ~0alLcd i3y tlie ti.ssper snd the ~lfiysr who66
               0n.A trira.thr 6635 number eover5      the nwibsr
               vdkh eoae @b&sot, suob.ee a bean, buttcn 91'
               ,yrsl.tM oorn, which is prOQiba*~ by t:,c kesp-
               er.   'i'hemethti of nuuibsr selectlon.azI oall-
               in&+,ccw:.tnus6 wt.11 a plapar 007ess 03 en-
               tire rc.. of nuAer6,      Wh6thsT   the raw ti6
               :~orisontel, oertionl or diagonal.         The ple'ltr
               tnouts "Kcini30*dn6. the g't:neents.. 5%        wtnzina
               player is &ven      ii tl0lce.t or etub whloh is
               redeemable either In m~rohandi66         or monensy.




                                I                                                             --
     The 4ceJ!cr ~ct*~mities the amber    Of point6
     theI, ewe word :n sodt igloe. Ii the keeper
     ounouimea a %undmd      point* gaac, the oasi.
    .ptize thn wlmer    reouives   ia ten dailars;
     ir R Vlfty      ?ointm eam3. t!m award is rive.
     dollar6 end nogn.     The nlraost unlPsrS61     ,. *
     praetlos ~093~ rifinlnr,~pleger4 Is to M-
     d6ex-l;;-.sirtickets in motlc~ whioh t:bs pl6y-
     er cbtaS3s by tcnileriaa his tiokirt to tho
     eSsliMtor or kccpcr of the gmn.       .?Bsts,
     o~unilt~roor tables annB bulUlog    aro fur-
     niahe6 by the eshlbitor.'*

           wtlolco     019,   820 on3 t%., ?sml          F,o.:e,read
as ~all.IOICs:

          "Art. 619.  If any p4rso.u s&Al  dlrsot-
     ly, or &a sqmt  or 4m~loyo for another, or
     t.broui!h   say n                  ~WIJI thesa artlales it. 14 apparent Cat   it..lio
     llOt tWOO338~J t!iet the @IlS Of~"~i~~Ow    b4 3)i'el3if~.iA~~g.
g 'nclats.an?tiin a34 etat1itsr. I.rtiala 618, i3~1sl %itk,
$f aupx,, rssila In pert hs fOliO63:
>**
                  * .. ..Ang iwarn& table, bcnk, rrherf, or
           34~144 of any mm4 or dssorlption      rrheterer,
           . . .-of any kind shataoevar, re~ardleub of tht
 .*.       nme ox wbvther newd or notl....Y
 4
 $. .              ahftroin Arttolo 621, Penal Codu, supra,.aomo
 & ,  ocmas al-6 spcitfo~ly         set forth in the etottrt0, th0
 ;?. gwao oi Xtno is asentloned, vs think that tbe germ o:
 a:., Viwc"      1s R *?lght wklifioa~lcn        cr variatIa:7 o? t!bs
 $' ~'9.. r.t &IO,       t?lQ t'V< @qQ3    \4fZlp.-'fZ=!Z@t3k?~ dkkfi in
      tb3t nn3 nndwr       or perrrorss oa?1 pi&by; the oerds used in
  L
  C-C eaoh  aem    are   &Ike;    the Bethod cf +inn%be; 5s L?w ~am4f
  -: aumbem em selaoted by ohanoe; anfifhe t4uwr is .qivctn
  ; .3n award or yiz~.                                      :-
  ?-.
   f'              The leedin       nleosnti~of    $1 gaming tsble
   P        or   bank   ares  (11  It  is  a game*  .!Z) it   baa a
   .y
    ,       keeper, dealer Or exhibitor;          15, it is taeed
            OR tha pxlno5.pol of-Qpe s@inSt           the IAWJ;
            (4) %!I4 keOe0pw, bebier       Or exhIbitOr wlcrztp.B4
            e~clmt      the b9tfor8, dfmttly       cr iad%r04tlg.
            . . ...'&a eapre.ae test of a pcdrcg tsb$e or
            betwcik L3 tbo one rprtnet m~ny.~         Tax. JUT.;.
      . :_  Sol.    20,  p..646,647.      Citlw   Stutarnee   -8%.
         .. State, 31 TQ~. 892; Rlrcl v3. 8tete, 148 85
            738; Hayo VS. State, 82 LRi 616, Chrietcpber
     _.     PO. ntats, 63 2% 662, aud others.
                                                                  i



        *Ths o?mraoterJatio   yr3noSyle or ale-
  arent cf the gmlng   tablas or hanks spealfied
  ia tha 0068.6s fara,.aonte,     eta., is tbbt
  they have a kerqer, dealer m erhibltor and
  opsratm    on the baeeia of one n:faiaat t?m.
  many; tha dealer, keeper or Bxhlbitor e*a*nst
  v2.e bebtsra, 6Sr~otly or indireotly.

          9s sows of tbtm thi& prlnolple is cabvlnus.
   Gbe keeper betting directly qeiuet           each and
   all the batters, and t&y        cq?c.nat h&r     *a in
   30-0, blrgt-un, &a.        xn others it 15 abpd50a
   acd tH6 better8 aaes( to be oontendlag         acriipst oae.
   asotiier. Suah Is the ease in pool and !ceuo.
   She keeper oharges an6 takes a ger oimtnp,e upon
   all the beta that are made, eild 1s tbelefore
   intsraatea     in atinulatinq   s&d 2rotrootin:r the
   b=dA&~.       The sort3 18 bet, t!w mm8      he +ikee.
   krd if    ttw  name oontlnues   long  enough,    fit tili
   hare 011 the ffioneysnil the betters hove .GOWi
   l3mi it la rhst the ttiue 3rinolple         of tlla @me
.I ia un7eiled -- OD? aanlnet the may.             *int 80
   With bil~ifllh Fl?Optlr.      The  players   rent   *be
   tobJa for the c;inieoaanpieb In playiw            0 cam;
   ,end the imepar hae no eqwl        inttarest,.w>?the,r
    tht3y play for th0URsna8 or for 4wmv3reont.          In
    soon 9f Lh.5 ~fliiwt3 this &treat find in6jrect %3-
   velqmmt       of the prinoip'la of eta *g*lnat the
   many ie oo~binea.       The keeper my      hero $3 fUQa
    of i:is 9~3 urhibltea,     oalled a bank; VllcLchis
    usually ,oone~,'buIt;msy be snything.valueble;
    801 which Is his condltIone1       tender to all the
 * betters, as-i% faro,&o.,         or bo may oulleet au6
                  "IC 2 yir?.y dlc;:~Jtl a8..*tljs~* *.aItiN
                   s tnblP fop (isqiixic.
           i)r:.:pp.                      i)ljT;WaeS %ncr u*:r;
           ii. CT, hiz.4clTr wlthwt     Sett!:iri qxn     it S-r-
           fzulf,  bait to Onablr other5 to bet, arid
           u:m:Ld, lnn*ea? or nbarjzio$ h peru*nt9ts
           u?on tba bets, dqmd        upon the custoc of
           t.hu bettoss at ‘Ais thw t0 oodtp8nSatb hhl,                   *
           the 9vil maid      be ao J&W.     ‘oouause   ?.o per-
           haps zmde 19~5.      20 .tlinhtBVCii not ba pro-
            ssnt 311 the tim      duri~   th:+ plap1&*, Ln
            sme   mob   aas8 that mipht ba deviaed.           1:9ra,
            olthcu*,    acuordiny l.0 the rulrs Of hut,';
            gaueo, he could not atriotly be said to b-9
            the keeper or stilbitor, at113 the ~~!~unity
           would not Do clsled i-p suab a than@            irr tto
           -rnese mode of U9riviri his rgalna, anii :t
            WOUlAI bQ SPiis, 'in aumon      Ssrigua~9’,    that
           *he k9vt. or exh%bitad tha t.abls.n

                   The afl50R, Shaw vs. f%ste, 33 S 1078, EQll
      7s. *tato, :'2 * 667, kvarlmrt vs. tita'be,ie Z3W 426
      ant Lyl* v*. State, 10 S.W. 765, hold in effscrt that it
      is difflsult to Imagine 5 epeoles oi a tsble cr bank or                       .
      crar~lrig ilevloe reeemblin& eithsr that ia:kept